 

 



Exhibit 10.1

 

MASTER EXCHANGE AGREEMENT

 

This MASTER EXCHANGE AGREEMENT (this “Agreement”), is dated as of February 10,
2020, by and between DPW Holdings, Inc., a Delaware corporation, with
headquarters located at 201 Shipyard Way, Suite E, Newport Beach, CA 92663 (the
“Company”) and Esousa Holdings LLC, a New York limited liability company (the
“Creditor”).

 

WHEREAS, the Company and the Creditor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”);

 

WHEREAS, as of the date hereof, the Creditor holds and has the right to transfer
$3,314,271.18 in principal amount, $379,732.43 in additional unpaid interest,
and $469,477.22 in other charges and fees of promissory notes of the Company or
its direct or indirect subsidiaries, and any additional amount of principal,
unpaid interest, and other charges and fees of promissory notes of the Company
or its direct or indirect subsidiaries (the “Original Creditor Debt”, and the
amount owing pursuant thereto, the “Original Creditor Debt Amount”), which the
Creditor purchased from Dominion Capital, LLC a Connecticut limited liability
company, and The Canadian Special Opportunity Fund, LP (each, an “Original
Creditor”) pursuant to Note Purchase Agreements, dated as of the date hereof,
each between the Creditor and the respective Original Creditor (the “Note
Purchase Agreements”);

 

WHEREAS, the Creditor desires to exchange up to $2,900,000.00 plus interest and
penalties as (reduced by half of the discount, if any, provided by the Note
Purchase Agreements) of the Original Creditor Debt (the “First Tranche Debt,”
and the amount owing pursuant thereto, the “First Tranche Debt Amount”) into
Exchange Shares (as defined below) pursuant to the terms of this Agreement;

 

WHEREAS, the Creditor will hold and will have the right to transfer up to an
additional $3,500,000.00 in principal amount and additional unpaid interest of
promissory notes of the Company or its direct or indirect subsidiaries (the
“Subsequent Debt” and the amount owing pursuant thereto, the “Subsequent Debt
Amount.”) upon acquiring the Subsequent Debt in accordance with this Agreement;

 

WHEREAS, the Creditor desires to exchange the Subsequent Debt plus interest and
penalties (reduced by half of any discount provided during the acquisition of
the Subsequent Debt) (the “Second Tranche Debt,” and the amount owing pursuant
thereto, the “Second Tranche Debt Amount”) into Exchange Shares (as defined
below) pursuant to the terms of this Agreement. For purposes hereof, the First
Tranche Debt and the Second Tranche Debt are collectively referred to as the
“Debt” and the amount owing pursuant thereto, the “Debt Amount,” and the Debt
less any portion of the Debt exchanged for Exchange Shares hereunder is referred
to herein as the “Existing Debt,” and the amount owing pursuant thereto, the
“Existing Debt Amount.”

 

WHEREAS, the Company and the Creditor desire to enter into this Agreement,
pursuant to which, among other things, the Creditor shall exchange, as set forth
herein, in whole or in part, the First Tranche Debt and the Second Tranche Debt
in an aggregate amount of the Debt up to $7,670,000.00 for shares of the
Company’s Class A common stock, $0.001 par value per share (the “Common Stock”),
as provided hereunder in reliance on the exemption from registration provided by
Section 3(a)(9) of the Securities Act.

 

   

  



 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Creditor hereby agree as
follows:

 

1.           EXCHANGES OF EXISTING DEBT. On the date hereof, the Company and the
Creditor shall exchange a portion of the First Tranche Debt into validly issued,
fully paid and non-assessable shares of Common Stock on the terms and conditions
set forth in this Section 1 (the “Initial Exchange”). After the Initial
Exchange, the Creditor shall be entitled to issue one or more Exchange Notices
for the exchange of a portion of the First Tranche Debt into validly issued,
fully paid and non-assessable shares of Common Stock on the terms and conditions
set forth in this Section 1 (in each instance, with the Initial Exchange, a
“First Tranche Exchange”); provided, however, that Creditor will only exchange
in the First Tranche Exchanges such portion of the First Tranche Debt so as to
not exceed the limitations set forth in Section 1(e) below. If within sixty (60)
days after the Initial Exchange, the Company has obtained shareholder approval
to authorize the exchange of all of the Debt for Common Stock on the terms and
conditions set forth in this Agreement pursuant to Rule 713(a)(ii) of the NYSE
Company Guide (the “Shareholder Approval”), the Creditor and the Company shall
each be entitled to issue one or more Exchange Notices for the exchange of the
balance of the First Tranche Debt and all of the Second Tranche Debt into
validly issued, fully paid and non-assessable shares of Common Stock
(collectively with the Common Stock issued in exchange for the First Tranche
Debt, the “Exchange Shares”) on the terms and conditions set forth in this
Section 1 (each a “Second Tranche Exchange” and each of the First Tranche
Exchange and the Second Tranche Exchange, an “Exchange”).  

 

(a)         Exchange Right and Obligation. The Creditor shall be entitled to
exchange the outstanding and unpaid Existing Debt into validly issued, fully
paid and non-assessable shares of Common Stock at the Exchange Rate (as defined
below), subject to adjustment as described in Section 1(c) below to reflect the
intention of the parties that the total number of Exchange Shares issued be
based upon an average trading price of the Common Stock for a specified period
of time subsequent to an Exchange. The Company shall not issue any fraction of a
share of Common Stock upon any Exchange. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon Exchange
of Existing Debt.

 

(b)         Exchange Rate. The number of shares of Common Stock issuable upon
exchange of any portion of the Existing Debt pursuant to Section 1(a) shall be
determined by dividing (x) the Exchange Amount (as defined below) with respect
to such portion of the Existing Debt, multiplied by 1.35, by (y) the Exchange
Price (the “Exchange Rate”), subject to adjustment as described in Section 1(c)
below. For the sake of clarity, the number of shares of Common Stock issued for
the Initial Exchange shall be $400,000 divided by a price per share equal to the
Closing Bid Price effective on the date of the Exchange Notice for the Initial
Exchange.

 

(c)         Adjustment to Number of Exchange Shares.

 

(i)       Subject to the limitations set forth in Section 1(e), the total number
of shares of Common Stock to be issued to Creditor in connection with the
applicable Exchange shall be adjusted on the Business Day immediately following
the Pricing Period (the “Adjustment Date”) and issued within two (2) Trading
Days after such Adjustment Date, as follows: (A) if the number of VWAP Shares
exceeds the number of Exchange Shares initially issued (and issued pursuant to
the Creditor’s notice under Section 1(c)(ii)) pursuant to the applicable
Exchange, then the Company will issue and deliver to Creditor in the same manner
as described in Section 1(d) below additional shares of Common Stock equal to
the difference between (I) the total number of VWAP Shares and (II) the number
of Exchange Shares initially issued pursuant to such Exchange, and (B) if the
number of VWAP Shares is less than the number of Exchange Shares initially
issued (and issued upon the Creditor’s notice under Section 1(c)(ii)) pursuant
to the applicable Exchange, then Creditor will return to the Company for
cancellation that number of shares of Common Stock equal to the difference
between (a) the number of Exchange Shares issued pursuant to such Exchange and
(b) the total number of VWAP Shares. For purposes of this Agreement, “VWAP
Shares” means the number of shares determined by dividing (x) the Exchange
Amount of the applicable Exchange, multiplied by 1.1, by (y) the greater of (I)
seventy-five percent (75.0%) of the VWAP of the Common Stock over the applicable
Pricing Period, or (II) $0.30 per share. All such determinations in accordance
with this Section 1(c) will be appropriately adjusted for any stock split, stock
dividend, reverse stock split, stock combination or other similar transaction
during any such measuring period.

 

 2  

  



 

(ii)       Subject to the limitations set forth in Section 1(e) below, at any
time during a Pricing Period but prior to the applicable Adjustment Date, if the
Closing Sale Price of the Common Stock is below 90% of the Closing Sale Price of
the Common Stock at the Exchange Date applicable to such Pricing Period,
Creditor may deliver a written notice to the Company by facsimile or email
requesting that additional shares of Common Stock be delivered to the Creditor
as if the date of such notice were an Adjustment Date, and the additional shares
of Common Stock were calculated in accordance with Section 1(c)(i). On or before
the first Trading Day following delivery of each such notice, the Company shall
deliver to Creditor, in compliance with the procedure set forth in Section 1(d)
below, the number of additional shares of Common Stock requested in the notice.

 

(d)         Mechanics of Exchange.

 

(i)       Exchange. To exchange any Existing Debt into shares of Common Stock on
any date during a Pricing Period (each, an “Exchange Date”), the Company or the
Creditor shall deliver (whether via facsimile or otherwise), for receipt after
4:00 p.m. and on or prior to 11:59 p.m., New York time, on the date that is one
Business Day prior to the Exchange Date, a copy of an executed notice of
exchange in the form attached hereto as Exhibit I and specifying the amount to
be exchanged on such Exchange Date (the “Exchange Notice”). The Company or the
Creditor, as applicable, shall calculate and state in the Exchange Notice the
Exchange Price and the number of shares of Common Stock issuable upon exchange
of the applicable Exchange Amount specified in the Exchange Notice. On or before
the first Trading Day following the date of an Exchange Notice, the receiving
party of the Exchange Notice shall transmit by facsimile or otherwise an
acknowledgment, substantially in the form attached hereto in Exhibit I, of
receipt of such Exchange Notice, and the Company shall deliver the instruction
to issue such shares of Common Stock to the Company’s transfer agent (“the
Transfer Agent”), such that on or before the first Trading Day following the
receipt of such Exchange Notice, substantially in the form of Exhibit I, the
Company, through its Transfer Agent, shall, credit such aggregate number of
shares of Common Stock to which the Creditor shall be entitled to the Creditor’s
balance account with The Depository Trust Company’s (the “DTC”) through its
Deposit/Withdrawal at Custodian (“DWAC”) service. The Person or Persons entitled
to receive the shares of Common Stock issuable upon an Exchange of the Existing
Debt shall be treated for all purposes as the record holder or holders of such
shares of Common Stock on the Exchange Date.

 

(ii)       Company’s Failure to Timely Exchange. If the Company shall fail, for
any reason or for no reason, to credit to the Creditor’s balance account with
DTC within two (2) Trading Days after the Company’s receipt of an Exchange
Notice (the “Share Delivery Deadline”), such number of shares of Common Stock to
which the Creditor is entitled upon the Creditor’s exchange of Existing Debt (as
the case may be) (an “Exchange Failure”), then the Creditor, upon written notice
to the Company, may void its Exchange Notice with respect to, and retain or have
returned (as the case may be) any portion of the Existing Debt that has not been
exchanged pursuant to such Exchange Notice, provided that the voiding of an
Exchange Notice shall not affect the Company’s obligations to make any payments
which have accrued prior to the date of such notice pursuant to this Section
1(d)(ii) or otherwise. In addition to the foregoing, if on or prior to the Share
Delivery Deadline, the Company shall fail to credit the Creditor’s or its
designee’s balance account with DTC for the number of shares of Common Stock to
which the Creditor is entitled upon the Creditor’s Exchange hereunder (as the
case may be), and if on or after such Share Delivery Deadline the Creditor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Creditor or its designee of all or any
portion of the number of shares of Common Stock, or a sale of a number of shares
of Common Stock equal to all or any portion of the number of shares of Common
Stock, issuable upon such Exchange that the Creditor or its designee so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Creditor or its designee, the Company shall, within three (3)
Business Days after receipt of the Creditor’s or its designee’s written request,
pay cash to the Creditor or its designee, as applicable, in an amount equal to
the Creditor’s or its designee’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Creditor), at which point the Company’s obligation
to so credit the Creditor’s or its designee’s balance account with DTC for the
number of shares of Common Stock to which the Creditor is entitled upon the
Creditor’s exchange hereunder (as the case may be) (and to issue such shares of
Common Stock) shall terminate to the extent of such shares of Common Stock so
purchased.

 

 3  

  



 

(iii)      Book-Entry. Notwithstanding anything to the contrary set forth in
this Section 1, following Exchange of any portion of the Existing Debt in
accordance with the terms hereof, the Creditor shall not be required to
physically surrender any note, certificate or other instrument evidencing the
Existing Debt to the Company unless (A) the full Exchange Amount represented by
the Existing Debt is being exchanged (in which event the instrument evidencing
such Existing Debt shall be delivered to the Company following exchange thereof
as contemplated by Section 1(d)(i)) or (B) the Creditor has provided the Company
with prior written notice (which notice may be included in an Exchange Notice)
requesting reissuance of a note, certificate or other instrument with respect to
the Existing Debt and the Exchange Shares upon physical surrender of a
certificate with respect to the Existing Debt. The Creditor shall provide the
Company with written partial releases relating to all Exchanges of the Existing
Debt. The Creditor and the Company shall maintain records showing the amount of
the Existing Debt exchanged, paid or adjusted (as the case may be) and the dates
of such exchanges, payments or adjustments (as the case may be) or shall use
such other method, reasonably satisfactory to the Creditor and the Company, so
as not to require physical surrender of any certificate with respect to the
Existing Debt upon any Exchange until the Existing Debt being Exchanged has been
fully satisfied.

 

(iv)      Pro Rata Exchange; Disputes. In the event of a dispute as to the
number of shares of Common Stock issuable to the Creditor in connection with an
Exchange of the Existing Debt or an adjustment to the number of Exchange Shares
to be delivered following a Pricing Period, the Company shall issue to the
Creditor the number of shares of Common Stock not in dispute.

 

(e)         Limitations on Exchanges. Notwithstanding anything to the contrary
contained in the notes, certificates or other instruments of the Existing Debt,
and subject to the provisions of this Section 1(e), the Existing Debt shall not
be exchangeable by the Creditor hereof into Common Stock, and the Company shall
not effect any exchange of the Existing Debt into Common Stock or otherwise
issue any shares of Common Stock pursuant hereto, to the extent (but only to the
extent) that after giving effect to such Exchange or other share issuance
hereunder the Creditor (together with its Affiliates) would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the extent
the above limitation applies, the determination of whether the Existing Debt
shall be exchangeable (vis-à-vis other convertible, exercisable or exchangeable
securities owned by the Creditor or any of its Affiliates) and of which such
securities shall be convertible, exercisable or exchangeable (as among all such
securities owned by the Creditor and its Affiliates) shall, subject to such
Maximum Percentage limitation, be determined on the basis of the first
submission for exercise or exchange (as the case may be). Under no circumstances
can the Maximum Percentage limitation be amended on less than 61 days’ notice,
if, as a result of such amendment, the Maximum Percentage is amended to be above
9.9%. No prior inability to exchange the Existing Debt, or to issue shares of
Common Stock, pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exchangeability. For purposes of this paragraph, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”). The provisions of this paragraph shall be implemented in a
manner otherwise than in strict conformity with the terms of this paragraph to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. For any
reason at any time until the Existing Debt has been exchanged, upon the written
or oral request of the Creditor, the Company shall within one (1) Business Day
confirm orally and in writing to the Creditor the number of shares of Common
Stock then outstanding, including by virtue of any prior conversion, exchange or
exercise of convertible or exercisable securities into Common Stock, including,
without limitation, pursuant to the Existing Debt or securities issued pursuant
to this Exchange Agreement. In addition, under no circumstances whatsoever may
the aggregate number of shares of Common Stock issued to the Creditor in
connection with the Exchange of the Existing Debt or Purchase Warrants (as
defined below) at any time exceed 19.9% of the total number of shares of Common
Stock outstanding or of the voting power of the Common Stock (the “Exchange
Maximum”) as of the date of this Agreement unless the Company has obtained
Shareholder Approval and thereafter the approval from the Principal Market
(“Exchange Approval”).

 

 4  

  



 

(f)         Initial Exchange. As of the date hereof (the “Initial Exchange
Date”), the Creditor shall be deemed to have delivered an Exchange Notice to
effect an Exchange with respect to the First Tranche Debt Amount.

 

(g)        Early Termination of Pricing Period. During the Pricing Period, upon
the Creditor’s written notice in accordance with Section 8(r) to the Company to
terminate such Pricing Period, such Pricing Period shall terminate (i) as of the
date immediately prior to the effective date of such notice, if such notice is
effective on or before 4 pm New York time on such effective date, or (ii) as of
the effective date of such notice, if such notice is effective after 4 pm New
York time on such effective date.

 

(h)        Purchase Warrants. On the date hereof, for no additional
consideration, the Company shall issue to Creditor warrants substantially in the
form attached hereto at Exhibit II, (the “Purchase Warrants”) to purchase the
number of shares of Common Stock equal to (i) $2,870,332 (the “Warrant Amount”)
multiplied by 0.83, divided by (ii) the Closing Bid Price of the Common Stock as
of the date of the Initial Exchange. The exercise price for the Purchase
Warrants shall be one hundred ten percent (110%) of the Closing Bid Price of the
Common Stock as of the date of the Initial Exchange. In the event that the
Creditor does not acquire all of the Subsequent Debt then the Company may
repurchase from Creditor for $1.00 a number of the Purchase Warrants equal to
0.83 multiplied by (x) (A) the Warrant Amount less (B) any Debt (other than Debt
acquired by Dominion Capital, LLC) that is exchanged for Exchange Shares less
(C) any Existing Debt (other than Debt acquired by Dominion Capital, LLC) held
by Creditor on the date that the Company notifies Creditor of the exercise of
its repurchase option; divided by (y) the Closing Bid Price of the Common Stock
as of the date of the Initial Exchange. The Company shall file with the United
States Securities and Exchange Commission (the “SEC”) within fifteen (15)
calendar days from the date of Shareholder Approval a new registration statement
(the “Registration Statement”) covering the sale of the shares of Common Stock
underlying the exercise of the Purchase Warrants by the Creditor, and if the
Registration Statement is not declared effective within forty-five (45) calendar
days from the date of Shareholder Approval, the Company shall incur penalties of
1% of the aggregate purchase price of the shares of Common Stock underlying the
exercise of the Purchase Warrants per month for each month, or partial month,
that the SEC fails to declare such Registration Statement effective, until the
12-month anniversary of the date of issuance of the Purchase Warrants, provided
that on such date the shares of Common Stock underlying the exercise of the
Purchase Warrants are eligible for sale, without restriction, under Rule 144.
Penalties incurred under the Section 1(h) shall be payable by the Company to the
Creditor in cash.

 

 5  

  



 

(i)         Conditions to Creditor’s Obligation to Acquire the Subsequent Debt.
The Creditor’s obligation to acquire the Subsequent Debt shall be subject the
following conditions being met:

 

(A)The Company shall have obtained Shareholder Approval and thereafter Exchange
Approval.

 

(B)Neither the Company nor any Significant Subsidiary, as such term is defined
in Rule 1-02(w) of Regulation S-X for purposes of this definition, shall have
suffered a Material Adverse Effect, as hereinafter defined;

 

(C)The Company shall have delivered to the Creditor and the Company’s transfer
agent an opinion of counsel in a form acceptable to the Creditor, to the effect
that upon consummation of the Subsequent Debt, shares of Common Stock may be
issued without restriction to the Creditor in exchange for applicable portion of
the Subsequent Debt pursuant to an exemption from the registration requirements
of the Securities Act of 1933 under Section 3(a)(9) therein and that, as of the
date of the acquisition of any Subsequent Debt, any Exchange Shares to be issued
in exchange for the Subsequent Debt would be freely tradable by the Creditor
without restriction pursuant to Rule 144, including, without limitation Rule
144(d)(3)(ii), of the Securities Act;

 

(D)The Company shall have a sufficient number of authorized shares of Common
Stock to issue all Exchange Shares for the applicable Exchange of the Subsequent
Debt that will be duly authorized, validly issued, fully paid and
non-assessable;

 

(E)The Company shall be in material compliance with the NYSE Company Guide;

 

(F)The Company shall not be exposed to any additional regulatory enforcement
action beyond those disclosed in the SEC Documents; and

 

(G)The closing market price of the shares of Common Stock shall be no less than
$0.90 on the Business Day immediately preceding the date of acquisition of the
Subsequent Debt.

 

(j)          Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

 

(i)       “Affiliate” means any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified
Person. For the purposes of this definition, “control,” when used with respect
to any specified Person, means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have correlative meanings.

 

(ii)       “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock or restricted stock units to acquire Common Stock may be
issued to any employee, officer, consultant or director for services provided to
the Company in their capacity as such.

 

 6  

  



 

(iii)       “Bloomberg” means Bloomberg, L.P.

 

(iv)       “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

 

(v)       “Closing Bid Price” and “Closing Sale Price” means, for any security
as of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC).

 

(vi)      “Convertible Securities” means any capital stock, warrants, notes,
rights, options or other security of the Company or any of its subsidiaries that
is at any time and under any circumstances directly or indirectly convertible
into, exercisable or exchangeable for, or which otherwise entitles the holder
thereof to acquire, any capital stock or other security of the Company
(including, without limitation, Common Stock) or any of its subsidiaries.

 

(vii)      “Encumbrances” shall mean any security or other property interest or
right, claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.

 

(viii)      “Exchange Amount” means such portion of the Existing Debt, as
identified in an Exchange Notice, that is exchanged for Exchange Shares pursuant
to the terms of this Agreement.

 

(ix)       “Exchange Price” means the Closing Bid Price effective on each date
of an Exchange Notice, subject to adjustment pursuant to Section 1(c)(i). All
such determinations will be appropriately adjusted for any stock split, stock
dividend, reverse stock split, stock combination or other similar transaction
during any such measuring period.

 

(x)       “Excluded Securities” means (A) shares of Common Stock or convertible
preferred stock of the Company issued to Ault & Co. in exchange for an
investment of additional capital into the Company, provided that the issuance of
such securities is not been registered under the Securities Act and Ault & Co.
does not have rights to register the subsequent sale of such securities under
the Securities Act; (B) the Exchange Securities; (C) shares of Common Stock
issued in connection with the Company’s employee equity plans; (D) shares of
Common Stock issued in connection with a bona fide acquisition; and (E) any
securities described on Schedule 1(j)(x).

 

 7  

  



 

(xi)       “Person” means any individual, partnership, firm, corporation,
limited liability company, joint venture, corporation, association trust,
unincorporated organization, government or any department or agency thereof, or
any other entity, as well as any syndicate or group that would be deemed to be a
person under Section 13(d) of the Exchange Act.

 

(xii)      “Pricing Period” means, (i) with respect to First Tranche Exchanges,
the period commencing on the date after the date on which the Creditor receives
the Exchange Shares for the Initial Exchange pursuant to Section 1(d) and ending
on the date that is 90 days after such receipt, provided the Creditor, at its
sole discretion, may elect to not include in the Pricing Period (A) the period
commencing on the date on which the Creditor submits an Exchange Notice and
ending on the date after the date on which the Creditor receives the Exchange
Shares identified by such Exchange Notice and (B) any period commencing on the
date on which the Creditor reaches the acquisition of Exchange Maximum and
ending on the date after the date on which the Company has received Exchange
Approval and the Creditor has received additional Exchange Shares, (ii) with
respect to the Second Tranche Exchanges, the period commencing on the date after
the date on which the Creditor receives the Exchange Shares for the first Second
Tranche Exchange and ending on the date that is 90 days after such receipt,
provided the Creditor, at its sole discretion, may elect to not include in the
Pricing Period any period commencing on the date on which the Creditor submits
an Exchange Notice and ending on the date after the date on which the Creditor
receives the Exchange Shares identified by such Exchange Notice, or (iii) in
either case, ending earlier upon the Creditor’s written notice to the Company
that such end date shall be earlier pursuant to Section 1(g).

 

(xiii)      “Principal Market” means the NYSE American, LLC.

 

(xiv)      “Subsequent Placement” means any, direct or indirect, issuance,
offer, sale, grant of any option or right to purchase, or otherwise disposition
of (or announcement of any issuance, offer, sale, grant of any option or right
to purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the Securities Act), any
Convertible Securities, any debt, any preferred stock or any purchase rights) of
the Company or any of its subsidiaries, in each case agreed or committed to by
the Company or its subsidiaries after to the date hereof. Any direct or indirect
issuance, offer, sale, grant of any option or right to purchase, or other
disposition of (or announcement of any issuance, offer, sale, grant of any
option or right to purchase or other disposition of) any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the
Securities Act), any Convertible Securities, any debt, any preferred stock or
any purchase rights) of the Company or any of its subsidiaries, in each case
agreed or committed to by the Company or its subsidiaries prior to the date
hereof shall not constitute Subsequent Placements.

 

(xv)      “Trading Day” means any day on which the Common Stock is traded on the
principal securities exchange or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Creditor.

 

(xvi)      “VWAP” means, for any security as of any period, the dollar
volume-weighted average price for such security on the principal securities
exchange or securities market on which such security is then traded during the
period beginning on the first day of the period at 9:30:01 a.m., New York time,
and ending on the last day of the period at 4:00:00 p.m., New York time, as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning on the first day of the period at
9:30:01 a.m., New York time, and ending on the last day of the period at 4:00:00
p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest Closing Bid Price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such dates shall be the fair market value as mutually determined by
the Company and the Creditor. If the Company and the Creditor are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved in accordance with the procedures in Section 1(e). All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, reverse stock split, stock combination, recapitalization or other similar
transaction during such period.

 

 8  

  



 

2.           REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

(a)         Company’s Representations. The Company hereby represents and
warrants and covenants to the Creditor, as of the date hereof and each other
date in which the Company issues Exchange Shares to the Creditor, as follows:

 

(i)       Each of the Company and its subsidiaries are entities duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and its subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on (A) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) of the Company and its subsidiaries taken as a whole, or (B) the
authority or ability of the Company to perform any of its obligations under any
of the Exchange Documents (as defined below). Other than its subsidiaries, there
is no Person in which the Company, directly or indirectly, owns share capital or
holds an equity or similar interest.

 

(ii)       The Company has the requisite power and authority to enter into and
perform its obligations under this Agreement and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Exchange Documents”) and to
issue the Exchange Securities in accordance with the terms hereof and thereof.
The execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Exchange Securities have been
duly authorized by the Company’s Board of Directors and no further filing (other
than a Form 8-K and the applicable shareholder approval and notification
regarding the listing of additional shares), consent, or authorization is
required by the Company, its Board of Directors or its stockholders. This
Agreement and the other Exchange Documents have been duly executed and delivered
by the Company, and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 

 9  

  



 

(iii)       The execution, delivery and performance of the Exchange Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, each Exchange and the
reservation and issuance of the Exchange Securities) will not (A) result in a
violation of the Certificate of Incorporation (as defined below) or other
organizational documents of the Company or any of its subsidiaries, any share
capital of the Company or any of its subsidiaries or Bylaws (as defined below)
of the Company or any of its subsidiaries, (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree, including foreign,
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its subsidiaries or
by which any property or asset of the Company or any of its subsidiaries is
bound or affected except, in the case of clause (B) or (C) above, to the extent
such violations that could not reasonably be expected to have a Material Adverse
Effect.

 

(iv)       Neither the Company nor any of its subsidiaries is required to obtain
any consent from, authorization or order of, or make any filing (other than a
Form 8-K and the applicable notification regarding the listing of additional
shares and receipt of Exchange Approval) or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Exchange Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings (other than a Form 8-K and the applicable notification regarding
the listing of additional shares) and registrations which the Company or any of
its subsidiaries is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the applicable Exchange Date, including
Exchange Approval, and neither the Company nor any of its subsidiaries are aware
of any facts or circumstances which might prevent the Company or any of its
subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. As of the date of this
Agreement, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

 

(v)       On each date the Company issues Exchange Securities to the Creditor,
all share transfer or other taxes (other than income or similar taxes) which are
required to be paid in connection with the issuance of the Exchange Securities
to be exchanged with the Creditor hereunder on such date will be, or will have
been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been complied with.

 

(vi)       The Company has, during the preceding 12 months, filed with the SEC
all reports and other materials required to be filed by Section 13 or 15(d) of
the Exchange Act, as applicable (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Creditor which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
There is no event, pending event or threatened event that could result in the
Company not filing with the SEC all reports and other materials required to be
filed by Section 13 or 15(d) of the Exchange Act, as applicable, in compliance
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to such filings.
For so long as the Creditor shall hold any of the Existing Debt or any Exchange
Shares, the Company shall timely file all reports required to be filed with the
SEC pursuant to the Exchange Act, and the Company shall not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.

 

 10  

  



 

(vii)       As of the date hereof, the authorized share capital of the Company
consists of: (A) 500,000,000 shares of Common Stock, of which, 4,310,057 shares
are issued and outstanding, (B) 25,000,000 shares of Class B common stock, par
value $0.001 per share, none of which is issued or outstanding, and (C)
1,502,500 shares of preferred stock, par value $0.001 per share. As of the date
hereof, the Company has reserved from its duly authorized capital stock
24,100,000 shares of Common Stock for issuance as Exchange Shares and for
issuance of shares of Common Stock underlying the Purchase Warrants. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as disclosed in SEC
Documents and/or in Schedule 2(a)(vii) hereof: (A) none of the Company’s or any
subsidiary’s share capital is subject to preemptive rights or any other similar
rights or any liens or Encumbrances suffered or permitted by the Company or any
subsidiary; (B) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
share capital of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional share capital of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
share capital of the Company or any of its subsidiaries; (C) except for the
Existing Debt and all other debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments disclosed in the SEC
Documents, there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
indebtedness of the Company or any of its subsidiaries or by which the Company
or any of its subsidiaries is or may become bound; (D) other than with respect
to the current indebtedness of the Company or any of its subsidiaries, there are
no financing statements securing obligations in any amounts filed in connection
with the Company or any of its subsidiaries; (E) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act; (F) there
are no outstanding securities or instruments of the Company or any of its
subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to redeem a security of the
Company or any of its subsidiaries; (G) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Exchange Securities; (H) neither the Company nor any subsidiary
has any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (I) neither the Company nor any of its
subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect. The Company will furnish to the Creditor upon
Creditor’s written request true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents or is not otherwise available in documents filed
by the Company with the SEC.

 

 11  

  



 

(viii)       The Company confirms that neither it nor any other Person acting on
its behalf has provided the Creditor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Agreements. The Company understands and confirms that
the Creditor will rely on the foregoing representations in effecting
transactions in securities of the Company. To the knowledge of the Company after
reasonable inquiry, all disclosures provided to the Creditor regarding the
Company and its subsidiaries, their businesses and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
the Company or any of its subsidiaries is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

 

(ix)       The (I) issuance of the Exchange Shares are duly authorized, fully
paid and non-assessable and free and clear of all liens, Encumbrances and rights
of refusal of any kind and subject to the Exchange Approval, validly issued and
outstanding, and (II), when issued and delivered upon exercise of the Purchase
Warrants in accordance therewith, the shares of Common Stock underlying the
Purchase Warrants shall be validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, Encumbrances and rights of refusal
of any kind. The Purchase Warrants are duly authorized by the Company and, when
executed and delivered by the Company, will be valid and binding agreements of
the Company, enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. Upon
issuance in accordance herewith and subject to the representations and
warranties and covenants of the Creditor set forth in Section 2(b) having been
and remaining at such issuance true and correct, the Exchange Securities will be
exempt from the registration requirements of the Securities Act under Section
3(a)(9) of the Securities Act and all of such Exchange Securities (assuming, in
the case of the shares of Common stock underlying the Purchase Warrants, the
“cashless” exercise of such Purchase Warrants), will be caused by the Company to
be freely transferable and freely tradable by the Creditor without restriction
pursuant to Rule 144, including, without limitation Rule 144(d)(3)(ii), of the
Securities Act by requesting the Transfer Agent to remove restrictive legends
from the Exchange Securities. Neither any Exchange Securities issuable hereunder
nor any certificates evidencing any of such Exchange Securities (if a
certificate therefor is requested in writing by the Creditor) shall bear any
restrictive or other legends or notations. The Company shall not, and the
Company shall cause all other Persons to not, issue any stop-transfer order,
instruction or other restriction with respect to any such Exchange Securities.

 

(x)       The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of any Exchange pursuant to this Agreement. Other than the
applicable Exchange of Existing Debt, the Company has not received and will not
receive any consideration from the Creditor for the Exchange Securities to be
issued in an Exchange.

 

 12  

  



 

(xi)       To the Company’s knowledge, neither the Creditor nor any Original
Creditor, nor any of their respective Affiliates, (A) is or was an officer,
director, 10% shareholder, control person, or Affiliate of the Company within
the last 90 days, or (B) has or will, directly or indirectly, provide any
consideration to or invest in any manner in the Company in exchange or
consideration for, or otherwise in connection with, the sale or satisfaction of
the Existing Debt, other than pursuant to this Agreement.

 

(xii)       The Company acknowledges and agrees that (A) the issuance of
Exchange Securities pursuant to this Agreement may have a dilutive effect, which
may be substantial, (B) neither the Company nor any of the Company’s Affiliates
has or will provide the Creditor with any material non-public information
regarding the Company or its securities, and (C) the Creditor has no obligation
of confidentiality to the Company and may sell any of its Exchange Securities
issued pursuant to this Agreement at any time but subject to compliance with
applicable laws and regulations.

 

(xiii)       The Company acknowledges and agrees that with respect to this
Agreement and the transactions contemplated hereby, (A) the Creditor is acting
solely in an arm’s length capacity, (B) the Creditor does not make and has not
made any representations or warranties, other than those specifically set forth
in this Agreement, (C) except as set forth in this Agreement, the Company’s
obligations hereunder are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of any claim the
Company may have against the Creditor, (D) the Creditor has not and is not
acting as a legal, financial, accounting or tax advisor to the Company, or agent
or fiduciary of the Company, or in any similar capacity, and (E) any statement
made by the Creditor or any of the Creditor’s representatives, agents or
attorneys is not advice or a recommendation to the Company.

 

(xiv)       The Company is not an issuer identified in, or subject to, Rule
144(i) under the Securities Act.

 

(xv)       Except as disclosed in SEC Documents, the Company has not, in the 12
months preceding the date of this Agreement, received notice from any national
securities exchange or automated quotation system on which the shares of Common
Stock are listed or designated for quotation to the effect that the Company is
not in compliance with the listing or maintenance requirements of such national
securities exchange or automated quotation system. As of the date of this
Agreement, to the Company’s actual knowledge based solely on absence of, as of
the date hereof, any notice from any such securities exchange or automated
quotation system that the Company is not in compliance with the listing or
maintenance requirements of such national securities exchange or automated
quotation system, the Company is in compliance with all such listing and
maintenance requirements.

 

(xvi)       The Company, through its Transfer Agent, currently participates in
the DTC Fast Automated Securities Transfer (“FAST”) Program and utilizes DTC’s
DWAC service, and the shares of Common Stock may be issued and transferred
electronically to third parties via DTC’s DWAC service. The Company has not, in
the 12 months preceding the date of this Agreement, received any notice from DTC
to the effect that a suspension of, or restriction on, accepting additional
deposits of the shares of Common Stock, or electronic trading or settlement
services with respect to the shares of Common Stock are being imposed or are
contemplated by DTC.

 

(xvii)       The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, or other similar antitakeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents of the Company, as currently in effect, or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of Exchange Securities
hereunder and the Creditor’s ownership of such Exchange Securities, together
with all other securities now or hereafter owned or acquired by the Creditor.
The Company and its board of directors have taken all necessary action, if any,
in order to render inapplicable any shareholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Exchange
Securities or a change in control of the Company or any of its subsidiaries.
Until the earlier of the time that the Creditor no longer beneficially owns any
Exchange Securities or June 30, 2020, the Company and its board of directors
shall not adopt any anti-takeover provision, including without limitation any
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock, that would limit the ability of Creditor
to acquire or hold Exchange Securities in accordance with this Agreement,
without the Creditor’s written consent.

 

 13  

  



 

(xviii)       The Company shall take such action as the Creditor shall
reasonably determine is necessary in order to qualify the Exchange Securities
issuable to the Creditor hereunder under applicable securities or “blue sky”
laws of the states of the United States for the issuance to the Creditor
hereunder and for resale by the Creditor to the public (or to obtain an
exemption from such qualification). Without limiting any other obligation of the
Company hereunder, the Company shall timely make all filings and reports
relating to the offer and issuance of such Exchange Securities required under
all applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable state securities or “blue sky” laws),
and the Company shall comply with all applicable federal, state, local and
foreign laws, statutes, rules, regulations and the like relating to the offering
and issuance of such Exchange Securities to the Creditor.

 

(xix)       The Company’s Common Stock is listed on the Principal Market (or
traded on other exchange or market reasonably acceptable to the Purchaser).

 

(xx)       No suspension of trading of the Company’s Common Stock is in effect.

 

(xxi)       No injunctions or other legal proceedings relating to the Exchange
is pending or threatened against the Company.

 

(xxii)       The Company has delivered to the Creditor and the Company’s
transfer agent an opinion of counsel in a form acceptable to the Creditor, to
the effect that upon consummation of the Initial Exchange, shares of Common
Stock issued pursuant to the Initial Exchange may be issued without restriction
to the Creditor in exchange for applicable portion of the Existing Debt pursuant
to an exemption from the registration requirements of the Securities Act of 1933
under Section 3(a)(9) therein.

 

(xxiii)       Except as disclosed in SEC Documents and/or in Schedule
2(a)(xxiii) hereof, the Company is not in a default under, or has given to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party.

 

(b)         Creditor Representations. The Creditor hereby makes the following
representations, warranties and covenants, as of the date hereof and each other
date in which the Creditor exchanges all or any portion of the Existing Debt
into the Exchange Shares, as follows:

 

(i)       The Creditor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated hereby to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.

 

(ii)       The Creditor owns and holds, beneficially and of record, the entire
right, title, and interest in and to the First Tranche Debt, and will, at the
time of any Second Tranche Exchange, own and hold, beneficially and of record,
the entire right, title, and interest in and to the Second Tranche Debt, in each
case being exchanged in the applicable Exchange free and clear of all rights and
Encumbrances. The Creditor has full power and authority to transfer and dispose
of the First Tranche Debt to the Company free and clear of any right or
Encumbrance and will, at the time of any Second Tranche Exchange, have full
power and authority to transfer and dispose of the Second Tranche Debt to the
Company free and clear of any right or Encumbrance.

 

 14  

  



 

(iii)       The Creditor understands that the Exchange Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Creditor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Creditor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Creditor to acquire
the Exchange Securities.

 

(iv)       This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Creditor and constitute the legal, valid and binding
obligations of the Creditor enforceable against the Creditor in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(v)       The execution, delivery and performance by the Creditor of this
Agreement and the consummation by the Creditor of the transactions contemplated
hereby and thereby will not (A) result in a violation of the organizational
documents of the Creditor or (B) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Creditor is
a party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Creditor, except in the case of clauses (B) and (C) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
ability of the Creditor to perform its obligations hereunder.

 

(vi)       As of the date of this Agreement and during the 90 calendar days
prior to the date of this Agreement, neither the Creditor nor any Affiliate
thereof is or was an officer, director, or 10% or more shareholder of the
Company.

 

(vii)       Creditor represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of any Exchange pursuant to this Agreement and no
additional consideration from the Creditor was received or will be received by
the Company for the Exchange Securities.

 

(viii)       Creditor understands and acknowledges that the issuance and
transfer to it of the shares of Common Stock (the “Shares”) and Purchase
Warrants has not been reviewed by the United States Securities and Exchange
Commission or any state securities regulatory authority because such transaction
is intended to be exempt from the registration requirements of the Securities
Act, and applicable state securities laws. Creditor understands that the Company
is relying upon the truth and accuracy of, and Creditor’s compliance with, the
representations, warranties, acknowledgments and understandings of Creditor set
forth herein in order to determine the availability of such exemptions and the
eligibility of Creditor to acquire the Shares and Purchase Warrants.

 

 15  

  



 

(ix)       Creditor has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of Creditor’s
investment in the Company through Creditor’s acquisition of the Shares and
Purchase Warrants. Creditor is able to bear the economic risk of its investment
in the Company through Creditor’s acquisition of the Shares and Purchase
Warrants for an indefinite period of time. At the present time, Creditor can
afford a complete loss of such investment and has no need for liquidity in such
investment.

 

(x)       Creditor acknowledges that it has prior investment experience and that
it recognizes and fully understands the highly speculative nature of Creditor’s
investment in the Company pursuant to its acquisition of the Shares and Purchase
Warrants. Creditor acknowledges that it, either alone or together with its
professional advisors, has the capacity to protect its own interests in
connection with this transaction.

 

(xi)       Creditor represents and warrants that it was not induced to invest in
the Company (pursuant to the issuance to it of the Shares or Purchase Warrants)
by any form of general solicitation or general advertising, including, but not
limited to, the following: (a) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media (including
via the Internet) or broadcast over the news or radio or (b) any seminar or
meeting whose attendees were invited by any general solicitation or advertising.

 

(xii)       Creditor agrees that neither it nor its Affiliates, agents or
representatives shall at any time engage in any short sales of, or sell put
options or similar instruments with respect to, the Company’s Common Stock or
any other Company’s securities.

 

3.RESTRICTION ON SUBSEQUENT PLACEMENTS.

 

(a)         At any time until the end of the Pricing Period applicable to the
Second Tranche Exchanges, neither the Company nor any of its subsidiaries shall,
directly or indirectly, effect any Subsequent Placement. In the event there are
no Second Tranche Exchanges, such restriction on effecting any Subsequent
Placement shall lapse 30 days after the end of the Pricing Period applicable to
the Initial Exchange.

 

(b)         The restrictions contained in this Section 3 shall not apply in
connection with the issuance of any Excluded Securities.

 

4.             EXCLUSIVITY. During the period commencing on the date hereof and
ending on the later of 10 calendar days after the end of the Pricing Period or
such time as when all of the Existing Debt has been exchanged or repaid, the
Company shall not, without the prior written consent of the Creditor, (a) enter
into, effect, alter, announce or recommend to its shareholders any transaction
whereby the Company directly or indirectly issues equity or debt securities of
the Company to a party in exchange for outstanding equity or debt securities
(other than ordinary exercise of Convertible Securities), claims or property
interests, or partly in such exchange and partly for cash, in one or more
transactions carried out pursuant to Section 3(a)(9) or Section 3(a)(10) of the
Securities Act (any such transaction, an “Exchange Transaction”), or (b)
otherwise cooperate in any way, assist or participate in, facilitate or
encourage any effort or attempt by any Person (other than the Creditor) to seek
an Exchange Transaction involving the Company or any of its subsidiaries. The
Company, its Affiliates, and each of its and their respective officers,
employees, directors, agents or other representatives shall immediately cease
and cause to be terminated all existing discussions, conversations, negotiations
and other communications with any Persons (other than the Creditor) with respect
to any of the foregoing. For clarity, except as provided in Section 3, nothing
herein shall preclude the Company from effecting a private or public offering,
that is not an Exchange Transaction, nor shall any such offering require the
consent or approval of the Creditor, and the exercise or conversion of any
securities issued in any such offering shall not require the consent or approval
of the Creditor.

 

 16  

  



 

5.DISCLOSURE.

 

(a)         Prior to the earlier of (i) the opening time for trading stocks on
public securities exchanges located in New York City on the first Trading Day
immediately following the date of this Agreement and (ii) the initial Share
Delivery Deadline, time being of the essence, the Company shall file a Current
Report on Form 8-K with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act disclosing all of the material terms of this Agreement, and
disclosing all other material, nonpublic information (if any) delivered to the
Creditor (or the Creditor’s representatives or agents) by the Company or any of
its officers, directors, employees, agents or representatives, if any, in
connection with the Existing Debt, any Exchange, any Original Creditor or the
transactions contemplated by this Agreement, and attaching a copy of this
Agreement as an exhibit thereto (the “8-K Filing”). From and after the 8-K
Filing, neither the Company nor any of its officers, directors, employees,
agents or representatives shall disclose any material non-public information
about the Company to the Creditor (or the Creditor’s representatives or agents),
unless prior thereto the Company shall have filed a Current Report on Form 8-K
with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act
disclosing all such material non-public information.

 

(b)         Neither the Company, its subsidiaries nor the Creditor shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of the Creditor, to issue any press release
or make other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that the
Creditor shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release).

 

6.INDEMNIFICATION.

 

(a)         In consideration of the Creditor’s execution and delivery of the
Exchange Documents to which it is a party and acquiring the Common Stock
thereunder and in addition to all of the Company’s other obligations under the
Exchange Documents, the Company shall indemnify the Creditor and all of their
shareholders, partners, members, officers, directors, employees (collectively,
the “Creditor Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such Creditor
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”) incurred by any Creditor Indemnitee as a result of,
or arising out of, or relating to (i) any material misrepresentation or breach
of any representation or warranty made by the Company in any of the Exchange
Documents or (ii) any material breach of any covenant, agreement or obligation
of the Company contained in any of the Exchange Documents.

 

(b)         In consideration of the Company’s execution and delivery of the
Exchange Documents to which it is a party and agreeing to issue (subject to the
terms hereof) the Shares thereunder and in addition to all of the Creditor’s
other obligations under the Exchange Documents, the Creditor shall indemnify the
Company and all of their shareholders, partners, members, officers, directors,
employees and counsel (collectively, the “Company Indemnitees”) from and against
any and all Indemnified Liabilities incurred by any Company Indemnitee as a
result of, or arising out of, or relating to (i) any misrepresentation or breach
of any representation or warranty made by the Creditor in any of the Exchange
Documents, (ii) any material breach of any covenant, agreement or obligation of
the Creditor contained in any of the Exchange Documents.

 

 17  

  



 

(c)         Promptly after receipt by a Company Indemnitee or Creditor
Indemnitee (as applicable) under this Section 6 of notice of the commencement of
any action or proceeding (including any governmental action or proceeding)
involving an Indemnified Liability, such Company Indemnitee or Creditor
Indemnitee (as applicable) shall, (i) if an Indemnified Liability in respect
thereof is to be made against the Company under this Section 6, deliver to the
Company a written notice of the commencement thereof, and the Company shall have
the right to participate in, and, to the extent the Company so desires, to
assume control of the defense thereof with counsel mutually satisfactory to the
Company and the Creditor Indemnitee; provided, however, that a Creditor
Indemnitee shall have the right to retain its own counsel at the Company’s
expense, if, in the reasonable opinion of counsel retained by the Company, the
representation by such counsel of the Creditor Indemnitee and the Company would
be inappropriate due to actual or potential differing interests between such
Creditor Indemnitee and any other party represented by such counsel in such
proceeding. In the case of a Creditor Indemnitee, legal counsel referred to in
the immediately preceding sentence shall be selected by the Creditor at its sole
discretion; provided, however, that the Company shall have the right to consent
to Creditor Indemnitee’s counsel if the Company is responsible for fees and
expenses of the Creditor Indemnitee’s counsel, such consent not to be
unreasonably withheld, delayed or conditioned. The Creditor Indemnitee shall
cooperate fully with the Company in connection with any negotiation or defense
of any such Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Creditor Indemnitee which
relates to such Indemnified Liability. The Company shall keep the Creditor
Indemnitee reasonably apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. The Company shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent. The Company shall not,
without the prior written consent of the Creditor Indemnitee, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Creditor Indemnitee of a release from all liability in respect to such
Indemnified Liability. Following indemnification as provided for hereunder, the
Company shall be subrogated to all rights of the Creditor Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Creditor Indemnitee under
this Section 6, except to the extent that the Company is materially prejudiced
in its ability to defend such action; and (ii) if an Indemnified Liability in
respect thereof is to be made against the Creditor under this Section 6, deliver
to the Creditor a written notice of the commencement thereof, and the Creditor
shall have the right to participate in, and, to the extent the Creditor so
desires, to assume control of the defense thereof with counsel mutually
satisfactory to the Creditor and the Company Indemnitee; provided, however, that
a Company Indemnitee shall have the right to retain its own counsel at the
Creditor’s expense, if, in the reasonable opinion of counsel retained by the
Creditor, the representation by such counsel of the Company Indemnitee and the
Creditor would be inappropriate due to actual or potential differing interests
between such Company Indemnitee and any other party represented by such counsel
in such proceeding. In the case of a Company Indemnitee, legal counsel referred
to in the immediately preceding sentence shall be selected by the Company at its
sole discretion; provided, however, that the Creditor shall have the right to
consent to Company Indemnitee’s counsel if the Creditor is responsible for fees
and expenses of the Company Indemnitee’s counsel, such consent not to be
unreasonably withheld, delayed or conditioned. The Company Indemnitee shall
cooperate fully with the Creditor in connection with any negotiation or defense
of any such Indemnified Liability by the Creditor and shall furnish to the
Creditor all information reasonably available to the Company Indemnitee which
relates to such Indemnified Liability. The Creditor shall keep the Company
Indemnitee reasonably apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. The Creditor shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the Creditor shall not
unreasonably withhold, delay or condition its consent. The Creditor shall not,
without the prior written consent of the Company Indemnitee, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Company Indemnitee of a release from all liability in respect to such
Indemnified Liability. Following indemnification as provided for hereunder, the
Creditor shall be subrogated to all rights of the Company Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the Creditor within a reasonable time of the commencement of any such action
shall not relieve the Creditor of any liability to the Company Indemnitee under
this Section 6, except to the extent that the Creditor is materially prejudiced
in its ability to defend such action.

 

 18  

  



 

(d)          Notwithstanding any other provisions of this Agreement, the Company
shall not be obligated to indemnify any Person to the extent that the aggregate
of all Indemnified Liabilities subject to the indemnification by the Company
exceeds the Existing Debt Amount.

 

(e)         The indemnification required by this Section 6 shall be the sole and
exclusive remedy of the Company Indemnitees and the Creditor Indemnitees.

 

7.RESERVATION OF SHARES.

 

(a)          Reservation. The Company shall initially reserve 25,566,666 shares
of its authorized and unissued Common Stock (appropriately adjusted for any
stock split, stock dividend, reverse stock split, stock combination or other
similar transaction), solely for the purpose of effecting Exchanges of the
Existing Debt. So long as any of the Existing Debt remains outstanding and is
held by the Creditor, the Company shall take all action necessary to reserve and
keep available out of its authorized and unissued Common Stock, solely for the
purpose of effecting Exchanges of such Existing Debt, a number of authorized and
unissued shares of Common Stock, as of any date of determination, of at least
150% of the number of authorized and unissued shares of Common Stock as shall
from time to time be necessary to effect the Exchange of all of the Existing
Debt then outstanding and held by the Creditor (using the then-current Exchange
Price and without regard to any limitations on exchanges) (the “Required Reserve
Amount”). The Company shall, at all times while any Purchase Warrants are
outstanding, reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue shares of Common Stock upon exercise of such Purchase
Warrants, the number of shares of Common Stock that are initially issuable and
deliverable upon the exercise of the then-outstanding Purchase Warrants.

 

(b)         Insufficient Authorized Shares. If, notwithstanding Section 7(a),
and not in limitation thereof, at any time while the Existing Debt remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon Exchange of the Existing Debt held by the Creditor of at least a
number of shares of Common Stock equal to the Required Reserve Amount
(appropriately adjusted for any stock split, stock dividend, reverse stock
split, stock combination or other similar transaction) (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount (appropriately
adjusted for any stock split, stock dividend, reverse stock split, stock
combination or other similar transaction) for such Existing Debt.  At any time
beginning three months after an Authorized Share Failure, in the event that the
Company is prohibited from issuing shares of Common Stock upon any exchange due
to the failure by the Company to have sufficient shares of Common Stock
available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorization Failure
Shares”), in lieu of delivering such Authorization Failure Shares to the
Creditor, the Company shall pay cash in exchange for the redemption of such
portion of the Debt Amount exchangeable into such Authorized Failure Shares at a
price equal to the sum of (i) the product of (A) such number of Authorization
Failure Shares and (B) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the date the Creditor delivers
the applicable Exchange Notice with respect to such Authorization Failure Shares
to the Company and ending on the date of such issuance and payment under this
Section 7(b) and (ii) to the extent the Creditor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Creditor of Authorization Failure Shares, any brokerage commissions
and other out-of-pocket expenses, if any, of the Creditor incurred in connection
therewith.  Nothing contained in Section 7(a) or this Section 7(b) shall limit
any obligations of the Company under any other provision hereunder or in the
Existing Debt.

 

 19  

  



 

8.MISCELLANEOUS.

 

(a)         Holding Period. For the purposes of Rule 144 of the Securities Act,
the Company agrees not to take a position contrary to the Creditor’s position
that the holding period of the Exchange Shares may be tacked on the holding
period of the Existing Debt.

 

(b)         Further Assurances; Additional Documents. The parties shall take any
actions and execute any other documents that may be necessary or desirable to
the implementation and consummation of this Agreement upon the reasonable
request of the other party.

 

(c)          No Oral Modification. This Agreement may only be amended in writing
signed by the Company and by the Creditor. All waivers relating to any provision
of this Agreement must be in writing and signed by the waiving party.

 

(d)          Expenses. Except as otherwise set forth in this Agreement, each
party to this Agreement shall bear its own expenses in connection with
transactions contemplated hereby. The Company shall be responsible for the
payment of any financial advisory fees, legal expenses of counsel to the Company
(including, without limitation, with respect to any legal opinion issued in
connection herewith or any Exchange), fees in connection with the registration
obligations set forth in Section 7 hereof, DTC fees, or transfer agent fees
relating to or arising out of the transactions contemplated hereby.

 

(e)         Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of New York, New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 20  

  



 

(f)         Headings; Gender. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(g)         Remedies. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under any of the Exchange
Documents, any remedy at law may prove to be inadequate relief to the Creditor.
The Company therefore agrees that the Creditor shall be entitled to seek
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving damages and without posting a bond or other
security.

 

(h)         Withdrawal Right. Notwithstanding anything to the contrary contained
in (and without limiting any similar provisions of) the Exchange Documents,
whenever the Creditor exercises a right, election, demand or option under an
Exchange Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Creditor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(i)         Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to the Creditor hereunder or the Creditor enforces or
exercises its rights hereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Exchange Documents are in United States Dollars (“US Dollars”), and all amounts
owing under this Agreement and all other Exchange Documents shall be paid in US
Dollars. All amounts denominated in other currencies shall be converted in the
US Dollar equivalent amount in accordance with the Dollar Exchange Rate on the
date of calculation. “Dollar Exchange Rate” means, in relation to any amount of
currency to be converted into US Dollars pursuant to this Agreement, the US
Dollar exchange rate as published in the Wall Street Journal on the relevant
date of calculation.

 

(j)         Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(k)         Survival. The representations, warranties, agreements and covenants
in this Agreement shall survive the execution and delivery hereof until the
consummation of the transactions contemplated hereby or termination or
expiration of this Agreement by its terms.

 

 21  

  



 

(l)         Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(m)       Severability; Usury. If any term or provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon determination that any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to attempt to agree on a modification of this Agreement
so as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
Notwithstanding anything to the contrary contained in this Agreement or any
other Exchange Document (and without implication that the following is required
or applicable), it is the intention of the parties that in no event shall
amounts and value paid by the Company, or payable to or received by the
Creditor, under the Exchange Documents, including without limitation, any
amounts that would be characterized as “interest” under applicable law, exceed
amounts permitted under any such applicable law. Accordingly, if any obligation
to pay, payment made to the Creditor, or collection by the Creditor pursuant the
Exchange Documents is finally judicially determined to be contrary to any such
applicable law, such obligation to pay, payment or collection shall be deemed to
have been made by mutual mistake of the Creditor and the Company and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of the Creditor, the amount of interest
or any other amounts which would constitute unlawful amounts required to be paid
or actually paid to the Creditor under the Exchange Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by the Creditor under any of the
Exchange Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

 

(n)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(o)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(p)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(q)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

 

 22  

  



 

(r)       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) upon confirmation of transmission,
when sent by email; or (iv) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be (A)
if to the Company, at the address set forth on its signature page attached
hereto or (B) if to the Creditor, at the address set forth on its signature page
attached hereto, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (x) given by the recipient of such
notice, consent, waiver or other communication, (y) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (z) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

[Signature Page Follows]

 

 23  

  



 

IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Master Exchange Agreement to be duly executed as of the
date first written above.

 

  COMPANY:           DPW Holdings, Inc.           By:         Name:       Title:
            Address:   201 Shipyard Way, Suite E       Newport Beach, CA 92663


 

 

 

 

 

 

[Signature Page to Master Exchange Agreement]

 

  

  



 

IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Master Exchange Agreement to be duly executed as of the
date first written above.

 

  CREDITOR:         ESOUSA HOLDINGS LLC         By:       Name:     Title:

 

 

 

Address:

Esousa Holdings LLC

211 East 43rd Street

Suite 402

New York, NY 10017

Telephone

Attention: [ ]

E-mail: [ ]

Telephone: (646) 278-6785

Facsimile: (212) 732-1131



 

 

 

 

 





 

[Signature Page to Master Exchange Agreement]

 

  

  



 

EXHIBIT I

 

EXCHANGE NOTICE

 

Reference is made to (a) that certain Master Exchange Agreement, dated as of
February 10, 2020 (the “Exchange Agreement”), by and between Esousa Holdings,
LLC and DPW Holdings, Inc., a Delaware corporation (the “Company”) and (b)
certain Existing Debt (as defined in the Exchange Agreement) issued by the
Company and outstanding as of the date hereof. In accordance with and pursuant
to the Exchange Agreement, the undersigned hereby elects to exchange the
Exchange Amount (as defined in the Exchange Agreement) indicated below into
shares of the Company’s Common Stock, $0.001 par value per share (the “Common
Stock”), at the Exchange Rate (as defined in the Exchange Agreement, as of the
date specified below). Capitalized terms not defined herein shall have the
meaning as set forth in the Exchange Agreement.

 

Date of Exchange (the date that is one Business Days after the date of this
Exchange Notice): ___________________

 

Exchange Price: ___________________

 

Aggregate Exchange Amount to be exchanged: ____________

 

Aggregate number of shares of Common Stock to be issued to the undersigned
pursuant to this Exchange: __________________

 

Date of this Exchange Notice: _____________

 

ESOUSA HOLDINGS, LLC

 

By:     Name:     Title:    

 

ACKNOWLEDGMENT

 

DPW Holdings, Inc. hereby acknowledges this Exchange Notice and hereby directs
Computershare Trust Company, N.A., to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated
[________] from the Company and acknowledged and agreed to by [________].

 

 

 

  DPW Holdings, Inc.             By:       Name:       Title:    

 

 

 

Exchange Notice

 

  

  



 

EXHIBIT II

 

FORM OF Purchase WARRANT

 

See attached

 

 

 



 

 